ACCEPTED
                                                                                           12-14-00319-CR
                                                                               TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      3/11/2015 9:46:09 PM
                                                                                              CATHY LUSK
                                                                                                    CLERK

                              Cause No. 12-14-00319-CR

                                                                           FILED IN
                                                                    12th COURT OF APPEALS
                                                                         TYLER, TEXAS
                           In the Court of Appeals for the
                                                                    3/11/2015 9:46:09 PM
                        Twelfth Judicial District at Tyler, Texas        CATHY S. LUSK
                                                                             Clerk



                                Demetric Lewis Alfred,
                                     Appellant

                                            v.

                                     State of Texas,
                                        Appellee



                On Appeal from Cause No. CR-22090-AA in the 159th
                  Judicial District Court of Angelina County, Texas



                      State’s Motion for Extension (Unopposed)



To the Honorable Justices of this Court:

         Appellee, State of Texas, moves for a 3-day extension of time to file its

brief.

                                            I.

         Undre the Texas Rules of Appellate Procedure, the general deadline to file

an appellee’s brief is 30 days after the date the appellant’s brief was filed. Tex. R.


                                            1
App. P.38.6(b). Appellant’s Brief was filed on February 2, 2015, giving the State

until Wednesday March 4, 2015 to file its brief. The State requested a 7-day

extension of time on Wednesday March 4, 2015 which made the brief due on

Wednesday March 11, 2015.

       The State of Texas now requests a 3-day extension of time in which to file

its brief.

                                          II.

       Good cause exists for allowing the State additional time to file its brief for

the following reasons:

       1.    Counsel for the State was working on and comleted a brief in

Dominey v. State, No. 12-14-00226-CR and Finley v. State, No. 12-14-00005-CR

during the same time frame.

       2.    Counsel for the State picked a jury in State v. Fletcher, Cause No.

2014-0790 on Monday March 2, 2015 and was lead counsel in the jury trial on

Friday March 6, 2015.

       4.    Counsel for the Appellant is unopposed to this extension, and State’s

Brief is substantively complete with additional time needed to review.

                                          III.

       From the above-listed reasons, the State has demonstrated that good cause

for the failure to be able to submit its brief by the Court’s deadline. This is the

                                           2
State’s secondmotion for extension, and it is not brought for purposes of delay or

harrassment, but to see that justice is done.

      Wherefore, Appellee State of Texas prays that the Court grant its requested

3-day extension to file its State’s Brief in this matter.



                                                Respectfully Submitted,

                                                 /s/ April Ayers-Perez
                                                Assistant District Attorney
                                                Angelina County D.A.’s Office
                                                P.O. Box 908
                                                Lufkin, Texas 75902
                                                (936) 632-5090 phone
                                                (936) 637-2818 fax
                                                State Bar No. 24090975
                                                ATTORNEY FOR THE
                                                STATE OF TEXAS


                                Certificate of Service

      I certify that on March 11 2015, a true and correct copy of the above

document has been forwarded to John Reeves, by electronic service through

efile.txcourts.gov.


                                                /s/ April Ayers-Perez




                                            3
                           Certificate of Conference

      I certify that on March 11, 2015, I conferred with John Reeves about this

motion, and certify that he was unopposed to a 3-day extension.


                                            /s/ April Ayers-Perez




                                        4